EXHIBIT Kronos International, Inc. and Subsidiaries Statements of Computation of Ratio of Earnings to Fixed Charges (Unaudited) (In millions, except ratios) Years ended December 31, 2004 2005 2006 2007 2008 Fixed charges: Total interest expense $ 36.7 $ 43.9 $ 63.3 $ 37.8 $ 40.7 Interest component of rent expense(1) 2.7 2.8 2.8 3.1 3.4 Total fixed charges 39.4 46.7 66.1 40.9 44.1 Adjustments: Income before income taxes 64.1 119.6 66.0 63.5 22.7 Amortization of capitalized interest .5 .4 .3 .4 .3 Total adjustments 64.6 120.0 66.3 63.9 23.0 Total earnings available for fixed charges $ 104.0 $ 166.7 $ 132.4 $ 104.8 $ 67.1 Ratio of earnings to combined fixed charges (2) 2.6 3.6 2.0 2.6 1.5 (1) The interest expense component of rental expense is calculated as one-third of the aggregate rent expense for each year, which is a reasonable approximation of the interest factor. (2) Computed as (y) total earnings available for fixed charges to (z) total fixed charges.
